Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, claims 1-20 in the reply filed on 9/8/2022 is acknowledged.
Claim 21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/8/2022. The Examiner notes that the claims 14, 18 and 20 recite structures contain in unelected species B and will be considered withdrawn with respect to those structures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 20140110088) in view of Tang (CN 208124462) and Zhang (CN 114521499).
Regarding claims 1, 10, 13, 14, 18-20, Collins teaches a cooling unit (fig. 1) for cooling a refrigerated room (110), the cooling unit comprising: a cabinet (130) having a plurality of panels  (Fig. 1) forming an interior space (Fig. 4); an evaporator coil (260) disposed within the interior space (Fig. 4); wherein the plurality of panels comprises a bottom panel (Fig. 1) and a front panel (panel with 420); a fan aperture (420) formed in the front panel of the cabinet for allowing discharge of an airflow; a drain pan (150), wherein the drain pan is at least within three inches of the bottom panel of the plurality of panels of the cabinet when in an operational position (Fig. 1, absence of showing criticality or unexpected results, it would have been obvious to a person having ordinary skill in the art to place the drain pan close to the bottom based on the known cause-effective of drainage from the evaporator); wherein the drain pan has a first longitudinal edge and a second longitudinal edge along a front and a back respectively (Fig. 1) but fails to explicitly teach a plurality of guide-rail slides and tracks coupled to the drain pan and to another portion of the cabinet, wherein the guide-rail slides and tracks are configured to allow limited relative movement of the drain pan between the operational position and a maintenance position, wherein in the maintenance position the drain pan is at least ten inches from the bottom panel of the cabinet; at least one telescoping gas spring coupled at a first end to the drain pan and at the other end to a portion of the cabinet and configured to allow the drain pan to move between the operational position and the maintenance position slower than the drain pan would otherwise move between the operative position and maintenance position; at least one selectably releasable fastener coupled to the drain pan and another portion of the cabinet to hold the drain pan proximate the cabinet when in the operational position and to be released to allow the drain pan to move on the guide rail slides to the maintenance position; and wherein a distance traveled by the drain pan in going from the operational position to the maintenance position is at least ten inches.  
However Tang teaches a plurality of guide-rail slides and tracks (rail and slot, pg. 11, paragraphs 2-3) coupled to the drain pan and to another portion of the cabinet (pg. 11, paragraphs 2-3), wherein the guide-rail slides and tracks are configured to allow limited relative movement of the drain pan between the operational position and a maintenance position (pg. 11, paragraphs 2-3), wherein in the maintenance position the drain pan is at least ten inches from the bottom panel of the cabinet (bottom of 1, Fig. 6) ; at least one spring (114) coupled at a first end to the drain pan and at the other end to a portion of the cabinet (116, and unnumbered connection, Fig. 22, pg. 10, paragraphs 4-5) and configured to allow the drain pan to move between the operational position and the maintenance position slower than the drain pan would otherwise move between the operative position and maintenance position (paragraphs 4-5); at least one selectably releasable fastener (fixing portion, pgs. 10-11, paragraphs 8-1) coupled to the drain pan and another portion of the cabinet to hold the drain pan proximate the cabinet when in the operational position and to be released to allow the drain pan to move on the guide rail slides to the maintenance position (pgs. 10-11, paragraphs 8-1); and wherein a distance traveled by the drain pan in going from the operational position to the maintenance position is at least ten inches (Fig. 8, absence of showing criticality or unexpected results, it would have been obvious to a person having ordinary skill in the art to place the drain pan close to the bottom based on the known cause-effective of allowing access to the drain pan when removing) to provide a convenience for daily maintenance or repair..
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cooling unit of Collins to include a plurality of guide-rail slides and tracks coupled to the drain pan and to another portion of the cabinet, wherein the guide-rail slides and tracks are configured to allow limited relative movement of the drain pan between the operational position and a maintenance position, wherein in the maintenance position the drain pan is at least ten inches from the bottom panel of the cabinet; at least spring coupled at a first end to the drain pan and at the other end to a portion of the cabinet and configured to allow the drain pan to move between the operational position and the maintenance position slower than the drain pan would otherwise move between the operative position and maintenance position; at least one selectably releasable fastener coupled to the drain pan and another portion of the cabinet to hold the drain pan proximate the cabinet when in the operational position and to be released to allow the drain pan to move on the guide rail slides to the maintenance position; and wherein a distance traveled by the drain pan in going from the operational position to the maintenance position is at least ten inches in view of the teachings of Tang to provide a convenience for daily maintenance or repair. 
The combined teachings teach the invention as describe above but fail to explicitly teach at least one telescoping gas spring.
However Zhang teaches at least one telescoping gas spring (16) to efficiently rotate a plate.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the spring of the combine teachings to include at least one telescoping gas spring in view of the teachings of Zhang t to efficiently rotate a plate.
Regarding claim 2, the combined teachings teach in the operational position the drain pan is within at least one inch of the cabinet  (Fig. 1 of Collins, absence of showing criticality or unexpected results, it would have been obvious to a person having ordinary skill in the art to place the drain pan close to the bottom based on the known cause-effective of drainage from the evaporator).  
Regarding claim 3, the combined teachings teach in the operational position the drain pan is touching the cabinet (Fig. 1 of Collins, absence of showing criticality or unexpected results, it would have been obvious to a person having ordinary skill in the art to place the drain pan close to the bottom based on the known cause-effective of drainage from the evaporator).  
Regarding claim 4, 19-20, the combined teachings teach in the operational position the drain pan is within at least one inch of the cabinet, and wherein in the maintenance position the drain pan is at least twelve inches from a bottom panel of the cabinet  (Fig. 1 of Collins, absence of showing criticality or unexpected results, it would have been obvious to a person having ordinary skill in the art to place the drain pan close to the bottom based on the known cause-effective of drainage from the evaporator and Fig. 8 of Tang, absence of showing criticality or unexpected results, it would have been obvious to a person having ordinary skill in the art to place the drain pan close to the bottom based on the known cause-effective of allowing access to the drain pan when removing).  
Regarding claim 5, the combined teachings teach the plurality of guide-rail slides and tracks comprises a plurality of guide rail tracks coupled to the cabinet and a plurality of guide rail slides that are coupled to the drain pan, and wherein the guide rail slides slideably engage the guide rail tracks (pg. 11, paragraphs 2-3 of Tang).  
Regarding claim 6, the combined teachings teach the plurality of guide-rail slides and tracks comprises a plurality of guide rail slides coupled to the drain pan and a plurality of guide rail tracks that are coupled to the cabinet, wherein the guide rail slides slideably engage the guide rail tracks (pg. 11, paragraphs 2-3 of Tang).  
Regarding claims 7, 12, 17 the combined teachings teach the at least one selectably releasable fastener comprises a magnetic catch (magnetic member,  pg. 10, paragraphs 4-5 of Tang) having a magnet on either the cabinet or the drain pan or vice versa and a complimentary magnetically-attracted material on an other of the cabinet or drain pan (magnetic member,  pg. 10, paragraphs 4-5 of Tang).  
Regarding claim 8, the combined teachings teach the at least one selectably releasable fastener is a latch (latch, pg. 6, paragraph 4 of Tang).  
Regarding claims 9, 11, 15-16, the combined teachings teach the at least one selectably releasable fastener comprises a magnetic catch having a magnet on either the cabinet or the drain pan or vice versa and a complimentary magnetically- attracted material on the other of the cabinet or drain pan; wherein in the operational position the drain pan magnetic member,  pg. 10, paragraphs 4-5 of Tang) is within at least one inch of the cabinet (Fig. 1 of Collins, absence of showing criticality or unexpected results, it would have been obvious to a person having ordinary skill in the art to place the drain pan close to the bottom based on the known cause-effective of drainage from the evaporator), and wherein in the maintenance position the drain pan is at least twelve inches from a bottom panel of the cabinet; and wherein the at least one telescoping gas spring forms an angle between 30 and 60 degrees relative to the drain pan when in the maintenance position (angled illustrated, Fig. 3 of Zhang).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763